 480DECISIONSOF NATIONALLABOR RELATIONS BOARDSt. Peter's School and League of Licensed PracticalNurses,District 1199,National Union of Hospitaland Health Care Employees,RWDSU, AFL-CIO,Petitioner.Case 2-RC-16719September22, 1975DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer MelindaSweet of the National Labor Relations Board. Fol-lowing the hearing, and prusuant to Section 102.67 ofthe National Labor Relations Board Rules and Re-gulations and Statements of Procedure,Series 8, asamended, and by direction of the Regional Directorfor Region 2, this case was transferred to the Nation-al Labor Relations Board for decision. The Employerfiled a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebrief filed herein, the Board finds:1.The Employer, a nonprofit corporation orga-nized under the laws of New York State, is engagedin the operation of a home for about 150 dependentand neglected children, most of whom are emotional-ly disturbed.During 1974 the Employer's gross income was ap-proximately $2,000,000 received from the followingsources: $1,500,000-New York City; $250,000-Medicaid;$30,000-WestchesterCounty,NewYork; $25,000-contributions and dividends. TheEmployer spent more than $50,000 for goods andservices from companies located outside the State ofNew York.The parties agree that the Employer meets the ba-sic $50,000 inflow standards and similarly meets theretail standards of $500,000 gross revenue, that theEmployer affects commerce, and for that reason theBoard should assert jurisdiction. We so find.The record establishes that the Employer providesresidential care and treatment for 155 children rang-ing in age from 6 to 16 years. Children are referred toSt.Peter's by the New York City Department of So-cial Services, the Westchester County Department ofSocial Services, or the Family Court of New Yorkbecause they have been either neglected, mistreated,or abandoned by their parents and can no longerremain in the family home. Virtually all of the chil-dren have some form of physical disability or emo-tionaldisturbance and require treatment rangingfrom group therapy or individual counseling to medi-cation.Thirty-fivechildren receive psychotropicdrugs three or four times daily and an unspecifiednumber of other children are under medication forhyperactivity, anxiety, depression, and/or convul-sions.To provide the requisite medical and psychiatrictreatment the school staff includes a medical directorwho is a licensed pediatrician, three full-time regis-tered nurses,one part-time registered nurse,seven li-censed practical nurses, two part-time psychiatrists,two part-time psychologists, and a psychiatric nurse.The school is also responsible for providing for allthe medical and dental needs of its residents and tothis end maintains an infirmary on the premiseswhich is capable of caring for as many as 12 childrenat a time. It thus appears, as stated by the Employerin its brief to the Board, that "[a] basic goal of theinstitution is to cure the children's psychological andemotional trauma." In this respect St. Peter's is dis-tinguishable from the custodial facility involved inMing Quong Children's Center,210 NLRB 899 (1974),whose primary purpose was to provide housing andnormal care to troubled children, and which did notprovide any medical care. Accordingly, we find thatSt. Peter's unlikeMing Quong,is a health care institu-tion, and that, therefore, the rationale of that deci-sion, i.e., that the Board will not assert jurisdictionover a nonprofit institution whose activities are non-commercial in nature and are intimately connectedwith the charitable purposes of the institution, is not,in light of the recent health care amendments to theAct, applicable here.' Accordingly, we find, upon thebasis of the record as a whole, that the Employer isengaged in commerce within the meaning of the Actand it will effectuate the purposes of the Act to assertjurisdiction herein.'iCf.Lutheran Association for Retarded Children, a California Non-profitCorporation d/b/a Home of Guiding Hands,218 NLRB No. 195 (1975) Al-thoughChairman Murphydissented in that case she concurs in the asser-tion of jurisdictionhereininasmuch as she agreesthat St.Peter's School is a"health care institution" withinthe meaning of Section2(14) of the Act.2 In addition we note that twiceprior to theBoard's decision inMingQuong Children's Center,supra, the Regional Director for Region 2 foundthat this Employerwas engaged in commerce within the meaningof the Act(Cases 2-RC-16212 and 2-RC-16257 [19731, not printed in NLRB vol-umes). Indeed, in those cases Petitioner herein was certified as the represen-tativeof twobargaining units, one of professional social workers and theother ofseveral categoriesof serviceand maintenance workers If the Boardwereto declineto assertjurisdiction in this proceeding, Petitioner wouldthus be certified by this Board in the two existing unitsbut would be left tostate law procedures to seek certificationfor the unitsought herein.We findsuch a result anomolous and assertjurisdiction herein forthis further rea-son.220 NLRB No. 82 ST PETER'S SCHOOL2.ThePetitioner is a labor organization whichclaims to represent certain employeesof the Employ-er.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Petitioner seeks to represent a unit of allfull-time and regular part-time practical nurses em-ployed by the Employer at St. Peter's School, Peeks-kill,New York, excluding all other employees,guards,watchmen,and supervisors as defined in theAct. The Employer stipulated that the requested unitisappropriate. Accordingly, upon the entire recordand in view of the parties'agreement as to the appro-priateness of the unit,we shall direct an electionamong employees in the following unit which we findto be appropriate for the purposes of collective bar-481gaining within the meaning of Section9(b) of theAct:All full-time and regular part-time licensed prac-tical nurses employed by the Employer at St.Peter's School, Peekskill, New York, excludingallother employees, professional employees,guards, watchmen, and supervisors as defined inthe Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]MEMBERJENKINS, concurring:Iagree that the Board should assert jurisdictionherein. In doing so, I regard it as unnecessary to de-termine whether or not the Employer is a health carefacility and also find it unnecessary to distinguishMing Quong,because that case was decided prior tothe health care facility amendments to the Act.